IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


HOUSING OPPORTUNITY PARTNERS           : No. 465 MAL 2015
REO, LLC                               :
                                       :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Superior Court
                                       :
                                       :
MARIANNE MEHALSHICK AND                :
MICHAEL MEHALSHICK                     :
                                       :
                                       :
PETITION OF: MARIANNE MEHALSHICK       :

HOUSING OPPORTUNITY PARTNERS           : No. 466 MAL 2015
REO, LLC                               :
                                       :
                                       : Petition for Allowance of Appeal from
            v.                         : the Order of the Superior Court
                                       :
                                       :
MARIANNE MEHALSHICK AND                :
MICHAEL MEHALSHICK                     :
                                       :
                                       :
PETITION OF: MARIANNE                  :
MEHALSHICK                             :


                                   ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.